Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2015 LONG-TERM INCENTIVE PLAN

 

Name of Participant:    Date of Grant:    Number of Shares:    Vesting Schedule:
   The Vested Percentage of the Number of Shares set forth above shall be
determined as of the following Vesting Date(s):         

Vesting Date

  

Vested Percentage

     Third anniversary of the Date of Grant      100 % 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of [DATE], is
made between Financial Institutions, Inc. (the “Company”) and the above-named
individual (the “Participant”) to record the grant to the Participant of a
Restricted Stock Award (the “Award”) on the Date of Grant set forth above
pursuant to Section 6.4 of the Financial Institutions, Inc. 2015 Long-Term
Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
shall have the meaning given to such terms under the Plan.

The Company and the Participant hereby agree as follows:

Section 1. Grant of Shares. The Company hereby grants to the Participant, as of
the Date of Grant, subject to and in accordance with the terms and conditions of
the Plan and this Agreement, a Restricted Stock Award for the Number of Shares
set forth above (the “Shares”).

Section 2. Vesting of Shares. Subject to Section 3 below, provided that the
Participant provides substantial services and remains in continuous employment
with the Company or a Subsidiary through the Vesting Date(s) set forth above,
the Shares shall vest pursuant to the Vesting Schedule set forth above. Except
as otherwise provided by Section 3 below, if the Participant ceases to provide
substantial services or remain in continuous employment with the Company or a
Subsidiary for any reason before the Shares vest, the Shares shall be
immediately forfeited to the Company.

Section 3. Effects of Certain Events.

 

  (a) Change in Control. Subject to the terms of the Plan, if prior to the
latest of the Vesting Dates set forth above there is a Change in Control:

 

  (i) if Replacement Awards are not provided to the Participant to replace
unvested Shares, then all of the Participant’s unvested Shares that have not
been forfeited shall fully vest as of the date of the Change in Control.

 

  (ii) if Replacement Awards are provided to the Participant to replace unvested
Shares, then in the event of the Participant’s Involuntary Termination during
the period of two (2) years immediately following the Change in Control, the
unvested Shares under such Replacement Awards shall become fully vested and, if
applicable, free of restrictions, as of the date of the Involuntary Termination.

 

  (b) Death or Disability. If prior to the latest of the Vesting Dates set forth
above, the Participant’s employment with the Company or a Subsidiary terminates
due to death or Disability, then all Shares not yet vested shall become
immediately vested.



--------------------------------------------------------------------------------

Section 4. Dividends. Notwithstanding Section 6.4(d) of the Plan, no dividends
shall accrue or be paid to the Participant with respect to any Shares subject to
the Award that have not become vested Shares or that are subject to any
restrictions or conditions on the record date for dividends.

Section 5. Rights as Shareholder. Except for the transfer and other restrictions
set forth elsewhere in this Agreement (including the limitations on dividends
set forth in Section 4 above) and in the Plan, the Participant, as record holder
of the Shares, shall possess all the rights of a holder of Common Stock
(including voting); provided, however, that prior to becoming vested and
transferable the certificates representing such Shares shall be held by the
Company for the benefit of the Participant. As the Shares become vested Shares,
the Company shall, as applicable, either remove the notations on any Shares
issued in book entry form which have vested or deliver to the Participant a
certificate or certificates evidencing the number of vested Shares. As noted
above, the Participant shall not receive any dividends on unvested Shares, and
such dividends shall be permanently forfeited.

Section 6. Legend. Each share certificate representing the Shares shall bear a
legend indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

Section 7. No Transferability. The Shares may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until they become
fully vested and transferable in accordance with Section 2 of this Agreement and
then only to the extent permitted under this Agreement and the Plan and by
applicable securities laws. Prior to full vesting and transferability, all
rights with respect to the Shares granted to a Participant under the Plan shall
be available, during such Participant’s lifetime, only to such Participant, or
in the event of the Disability of the Participant, to the Participant or the
legal representative of the Participant, or in the event of the death of the
Participant, to the legal representative of the Participant’s estate, or if no
legal representative has been appointed to the successor in interest determined
under the Participant’s will.

Section 8. Stock Power. Concurrently with the execution of this Agreement, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to the Shares. Such stock power shall be in the form attached hereto as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

Section 9. Withholding Taxes. As a condition of and prior to the delivery or
release of any Shares, the Company shall be entitled to require the Participant
to remit to the Company an amount sufficient to satisfy the amount of any
federal, state, or local taxes required to be withheld with respect to the
transfer or vesting of the Shares, or any other taxable event related thereto.
The Committee may permit the Participant to make such payment in any form or
manner authorized by the Committee in its sole discretion, including, but not
limited to one or more of the forms specified below:

 

  (a) U.S. dollars by personal check, bank draft, or money order payable to the
Company, by money transfer or direct account debits;

 

  (b) Delivery to the Company of a number of shares of Common Stock having an
aggregate fair market value of not less than the minimum tax withholding
required for the Award;

 

  (c) Involvement of a stockbroker in accordance with the federal margin rules
set forth in Regulation T;

 

  (d) A cashless exercise if and to the extent permissible by applicable law; or

 

  (e) Any combination of the above forms and methods.

In the event the Participant fails to provide timely payment of all sums
required by the Company pursuant to this Section 9, the Company shall have the
right and option, but not obligation, to treat such failure as an election by
the Participant to provide all or any portion of such required payment by means
of tendering Shares.

 

2



--------------------------------------------------------------------------------

Section 10. Adjustment of Shares. As provided by the Plan, in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, stock dividend, combination or exchange of shares, exchange
for other securities, reclassification, reorganization, recapitalization, or any
other increase or decrease in the number of outstanding shares of Common Stock
effected without consideration to the Company, the specified number of Shares
shall be proportionately adjusted to prevent dilution or enlargement of the
rights granted to, or available for, the Participant hereunder.

Section 11. No Employment Rights. Nothing in the Plan or this Agreement confers
upon the Participant any right with respect to continuance of employment by the
Company or any of its Subsidiaries, or affects the right of the Company or any
of its Subsidiaries may have to terminate the Participant’s employment at any
time.

Section 12. Coordination with Plan. The Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and provisions
thereof including any that may conflict with those contained in this Agreement.

Section 13. Notices. All notices to the Company shall be in writing and sent to
the Company’s Director of Human Resources at the Company’s offices. Notices to
the Participant shall be addressed to the Participant at the Participant’s
address as it appears on the Company’s records.

Section 14. Amendment. The Company may alter, amend or terminate this Agreement
only with the Participant’s consent, except as otherwise expressly provided by
the Plan or this Agreement.

Section 15. Governing Law. This Agreement shall be governed by the laws of the
State of New York to the extent not preempted by federal law, without reference
to principles of conflict of laws, and construed accordingly.

Section 16. Compensation Recovery Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Shares granted and/or issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s compensation recovery
policy, if any, or any similar policy that the Company may adopt from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (i) the Policy that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, including, but
not limited to Section 10D of the Exchange Act, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy or
applicable law without further consent or action being required by the
Participant. To the extent that the terms of this Agreement and the Policy or
any similar policy conflict, then the terms of such policy shall prevail.

Section 17. Excise Tax Cap. In the event that a Participant becomes entitled to
any payment or benefit under this Agreement (such benefits together with any
other payments or benefits payable to the Participant under any other agreement
with the Participant, or plan or policy of the Company, are referred to in the
aggregate as the “Total Payments”), if all or any part of the Total Payments
will be subject to the tax imposed by Code Section 4999, or any similar tax that
may hereafter be imposed (the “Excise Tax”), then:

 

  (a) Within 30 days following the Participant’s termination of employment, the
Company will notify the Participant in writing: (1) whether the payments and
benefits under this Agreement, when added to any other payments and benefits
making up the Total Payments, exceed an amount equal to 299% of the
Participant’s “base amount” as defined in Code Section 280G(b)(3) (the “299%
Amount”); and (2) the amount that is equal to the 299% Amount.

 

  (b) The payments and benefits under this Agreement shall be reduced such that
the Total Payments do not exceed the 299% Amount, so that no portion of the
payments and benefits under this Agreement will be subject to the Excise Tax.
Any payment or benefit so reduced will be permanently forfeited and will not be
paid to the Participant.

 

3



--------------------------------------------------------------------------------

  (c) The calculation of the 299% Amount and the determination of how much the
Participant’s payments and benefits must be reduced in order to avoid
application of the Excise Tax will be made by the Company’s public accounting
firm prior to the Participant’s termination of employment, which firm must be
reasonably acceptable to the Participant (the “Accounting Firm”). The Company
will cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. Notice must be given to
the Accounting Firm within 15 business days after an event entitling the
Participant to a payment under this Agreement. All fees and expenses of the
Accounting Firm will be borne solely by the Company.

 

  (d) For purposes of making the reduction of amounts payable under this
Agreement, such amounts will be eliminated in compliance with the requirements
of Code Section 409A, to the extent applicable.

IN WITNESS WHEREOF, the Company and the Participant have caused this Agreement
to be executed on the date set forth opposite their respective signatures, but
effective as of the Date of Grant.

 

Dated:                          FOR THE COMPANY:     By:  

 

    Name:  

 

    Title:  

 

Dated:                          PARTICIPANT:     By:  

 

    Name:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Financial Institutions, Inc. (the “Company”), XXXX shares of the Company’s
common stock represented by Certificate No. XXXXXXX. The undersigned authorizes
the Secretary of the Company to transfer the stock on the books of the Company
in the event of the forfeiture of any shares issued under the Restricted Stock
Award Agreement dated as of [DATE], between the Company and the undersigned.

 

Dated:  

 

 

Name

 

5